DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Amendment in Response to First Office Action (“Response”), filed 31 March 2021, with respect to the rejection of claims 1 and 9 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of United States Patent No. 10,692,312 B1 to Niranjayan et al. (“Niranjayan”).
Applicant argues in the Response that Kumar requires a hand to be captured for recording the number or quantity of goods, however Kumar also teaches in “addition to camera's, other input devices, such as pressure sensors, infrared sensors, a scale, a volume displacement sensor, a light curtain, etc. may be utilized with the implementations described herein.  For example, a pressure sensor and/or a scale may be used to detect when an object is added and/or removed from inventory locations” (Kumar: ¶ 0028). Kumar seems to focus on using image data first and additional data from other devices to confirm the data received from the image data. However, Niranjayan (both by Amazon) teaches and discloses the “sensors 106 may also include an instrumented auto-facing unit (IAFU) 106(15).  The IAFU 106(15) may comprise a position sensor configured to provide data indicative of displacement of a pusher.  As an item 1004 is removed from the IAFU 106(15), the pusher moves, such as under the influence of a spring, and pushes the remaining items 1004 in the IAFU 106(15) to the front of This count information may be used to confirm or provide a cross check for a count obtained by other means, such as analysis of the weight data, the capacitance data, the image data, and so forth” (Niranjayan: column 32, line 59 through column 33, line 8). Niranjayan teaches at least two devices which do not use image data, which can be used for recording the number or quantity of goods. Given that no image data is required, Niranjayan would therefore teach “wherein information about the withdrawal of the goods is communicated without a user’s hand being optically captured”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2015/0019391 A1 to Kumar et al. (“Kumar”) in view of United States Patent Application Publication No. 2016/0042440 A1 to Francis (“Francis”) and of United States Patent No. 10,692,312 B1 to Niranjayan et al. (“Niranjayan”).
As per claims 1 and 9, the claimed subject matter that is met by Kumar includes:

a) a goods area (2) having a plurality of different products (21) stored in units (20) of the same goods category (Kumar: ¶ 0023); 
b) at least one mobile terminal (30) (Kumar: ¶ 0029); 
c) locating devices (40.1, 40.2) by means of which the position of the mobile terminal (30) can be detected (Kumar: ¶¶ 0031 and 0048); 
d) at least one device (5.1, 5.2, 5.3) configured for recording the number or quantity of goods (21) in a unit (20) with goods (21) of the same goods category (Kumar: ¶¶ 0017, 0028 and 0036), 
e) at least one device (50) configured for collecting and transmitting data from the device (5.1, 5.2, 5.3) for recording the number or quantity of goods to a controller (60) (Kumar: ¶ 0034 and Fig. 2, 203); 
wherein the system is configured such that in the event of a signal of a withdrawal of goods from one of the devices (5, 1, 5, 2, 5.3) for recording the number or quantity of goods (21) in a unit (20) with goods (21) of the same goods category, the controller (60) determines via the locating device (40.1, 40.2) which mobile terminal (30) to this unit (20) with goods (21) of the same goods category, and transmits to the mobile terminal (30) by means of a communication unit a data signal about the withdrawal of the goods (21) (Kumar: ¶¶ 0029, 0037, 0048 and 0068 and Fig. 2, 224),
so that information about the withdrawal of the goods is communicated, as the withdrawal of the goods is immediately captured by one of the devices for recording the 
Kumar fails to specifically teach which mobile terminal (30) is closest to this unit (20) with goods (21). The Examiner provides Francis to teach and disclose this claimed feature.
The claimed subject matter that is met by Francis includes:
the controller (60) determines via the locating device (40.1, 40.2) which mobile terminal (30) is closest to this unit (20) with goods (21) (Francis: ¶¶ 0043 and 0182).
Kumar teaches a system and method for tracking goods and mobile devices. Francis teaches a comparable system and method for tracking goods and mobile devices that was improved in the same way as the claimed invention. Francis offers the embodiment of determining which mobile terminal is closest to the good. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of determining the closest mobile terminal as disclosed by Francis to determining the closest display as taught by Kumar (Kumar: ¶ 0068) for the predicted result of improved systems and methods for tracking goods and mobile devices. No additional findings are seen to be necessary. 
Kumar and Francis fail to specifically teach wherein information about the withdrawal of the goods is communicated without a user’s hand being optically captured. The Examiner provides Niranjayan to teach and disclose this claimed feature.
The claimed subject matter that is met by Niranjayan includes:
wherein information about the withdrawal of the goods is communicated without a user’s hand being optically captured (Niranjayan: column 32, line 59 through column 33, line 8).


As per claim 2, the claimed subject matter that is met by Kumar, Francis and Niranjayan includes:
wherein the locating device (40.1, 40.2) comprises a plurality of transmitters which send a signal to the mobile terminal (30) and the position of the mobile terminal (30) in the goods area (2) can be determined on the basis of the strength of the signals from the transmitters (Kumar: ¶ 0048).
The motivation for combining the teachings of Kumar, Francis and Niranjayan are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 3, the claimed subject matter that is met by Kumar, Francis and Niranjayan includes:

The motivation for combining the teachings of Kumar, Francis and Niranjayan are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 4, the claimed subject matter that is met by Kumar and Francis includes:
wherein the at least one device (5.1, 5.2, 5.3) for recording the number or quantity of goods in a unit (20) of the same goods category comprises means of which at least data relating to the goods category of the removed goods (21) can be transmitted to the mobile terminal (30) and/or the controller (60) (Kumar: ¶¶ 0028, 0036 and 0037).
Kumar and Francis fail to specifically teach a transmitter (12). The Examiner provides Niranjayan to teach and disclose this claimed feature.
The claimed subject matter that is met by Niranjayan includes:
a transmitter (12) (Niranjayan: column 18, lines 5-46).
Kumar teaches a system and method for using sensors. Niranjayan teaches a comparable system and method for using sensors that was improved in the same way as the claimed invention. Niranjayan offers the embodiment of a transmitter. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the transmitter as disclosed by Niranjayan to the sensors as taught by Kumar for the predicted result of improved systems and methods for using sensors. No additional findings are seen to be necessary. 
5, the claimed subject matter that is met by Kumar, Francis and Niranjayan includes:
wherein the at least one device (5.1, 5.2, 5.3) for recording the number or quantity of goods (21) in a unit (20) of the same goods category has a goods pusher (4) pretensioned by a force accumulator (Niranjayan: column 32, line 59 through column 33, line 9).
The motivation for combining the teachings of Kumar, Francis and Niranjayan are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 6, the claimed subject matter that is met by Kumar, Francis and Niranjayan includes:
wherein the at least one device (5.1, 5.2, 5.3) for recording the number of goods (21) in a unit (20) of the same goods category has an energy storage device for power supply (Niranjayan: column 18, lines 5-46).
The motivation for combining the teachings of Kumar, Francis and Niranjayan are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 7, the claimed subject matter that is met by Kumar, Francis and Niranjayan includes:
wherein a unit (50) for data buffering and transmission is provided (Kumar: ¶ 0034 and Fig. 2, 203).
The motivation for combining the teachings of Kumar, Francis and Niranjayan are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 8, the claimed subject matter that is met by Kumar, Francis and Niranjayan includes:

The motivation for combining the teachings of Kumar, Francis and Niranjayan are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 10, the claimed subject matter that is met by Kumar, Francis and Niranjayan includes:
wherein in step d) the device (5.1, 5.2, 5.3) for recording the number of goods (21) detects a change in position of a goods pusher (4 (Niranjayan: column 32, line 59 through column 33, line 9).
The motivation for combining the teachings of Kumar, Francis and Niranjayan are discussed in the rejection of claim 1, and are incorporated herein.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Francis and Niranjayan as seen in claim 9, and further in view of United States Patent Application Publication No. 2015/0012396 A1 to Puerini et al. (“Puerini”).
As per claim 11, Kumar and Francis fail to specifically teach price information. The Examiner provides Puerini to teach and disclose this claimed feature.
The claimed subject matter that is met by Puerini includes:
wherein the controller (60) has a memory in which all goods categories and associated price information are stored, which is sent to the mobile terminal (30) after the goods (21) have been removed (Puerini: ¶ 0103).

As per claim 12, the claimed subject matter that is met by Kumar, Francis and Puerini includes:
wherein steps b) to f) are repeated and, in order to complete the picking or purchasing process, a completion process, in particular a payment process, is triggered via the mobile terminal (30) (Puerini: ¶¶ 0063 and 0091).
The motivation for combining the teachings of Kumar, Francis and Puerini are discussed in the rejection of claim 11, and are incorporated herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948.  The examiner can normally be reached on Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. Hunter Wilder/Primary Examiner, Art Unit 3627